Citation Nr: 1816097	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-01 423	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include bronchitis.

2.  Entitlement to a rating in excess of 30 percent for cervical spine herniated nucleus pulposus, status post fusion surgery with residual scar with intervertebral disc syndrome.

3.  Entitlement to a rating in excess of 40 percent for thoracolumbar strain with intervertebral disc syndrome.

[The issues of entitlement to a schedular rating in excess of 30 percent (prior to May 23, 2011) and a schedular rating in excess of 50 percent (from May 23, 2011) for tension headaches and entitlement to an extraschedular rating for tension headaches are the subject of a separate decision by the Veterans Law Judge who conducted a hearing in those matters.]


REPRESENTATION

Veteran represented by:	Robert C. Brown, Jr., Esq.
WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1990 to October 1995.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, a hearing was held before a Decision Review Officer (DRO) at the RO, and a transcript of the hearing is associated with the record.

In November 2013, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.

The claims were most recently before the Board in January 2017 when the case was remanded for additional development.

The issue of entitlement to an increased rating for right lower extremity radiculopathy was raised in a January 2012 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that additional development is necessary for the claims on appeal.

Service Connection Claim

The Veteran contends that he currently has a lung disability that is related to his military service, including from exposure to oil well fires during his tour of duty in Iraq from December 1990 to May 1991.

The Veteran's service treatment records document that he was treated in service for bronchitis in June 1991 and July 1992.  His DD Form 214 confirms that he served in the Southwest Asia theater of operations from December 1990 to May 1991.

Post-service, VA treatment records document that the Veteran was treated for acute bronchitis in September 2006, at which time it was noted that in August 2006 he had taken an antibiotic prescribed by a private doctor for bronchitis.  Subsequent VA treatment records document that, since he filed his claim for service connection in March 2010, he has been diagnosed with the following lung disabilities: bronchitis (both acute and chronic), acute bronchospasm, chronic obstructive pulmonary disease (COPD), chronic airway obstruction, and dyspnea.

Pursuant to the Board's January 2017 remand, the Veteran underwent a VA respiratory examination in March 2017.  At that examination, the VA examiner noted that the Veteran's pulmonary function testing and chest x-ray results were normal and that he did not have any current respiratory diagnoses.  In an April 2017 addendum, the March 2017 VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  For rationale, the VA examiner stated: "[T]he Veteran did not have a respiratory condition during service, and there is insufficient objective medical evidence to support a current bronchitis/lung condition diagnosis.  Onset was not until 2003 [when] the Veteran reported chronic obstructive pulmonary disease, [and] the COPD is caused by a cigarette smoking history of 1/2-1 packs per day for the past 38 years and unrelated to his military service.  He is a current smoker and his wife also smokes.  A nexus is not established."  The Board notes that, when rendering this April 2017 medical opinion, the March 2017 VA examiner did not address the Veteran's pertinent service treatment records (which note treatment for bronchitis in June 1991 and July 1992), his claimed exposure to oil well fires during his confirmed tour of duty in the Southwest Asia theater of operations, or any of his pertinent diagnoses (other than COPD) during the period of claim (including acute and chronic bronchitis, bronchospasm, chronic airway obstruction, and dyspnea).

On remand, after all outstanding treatment records have been obtained, a new VA respiratory examination must be scheduled in order to determine the nature and etiology of any lung disability diagnosed during the period of claim, with adequate rationale provided for all opinions rendered.

Increased Rating Claims

As an initial matter, the Veteran testified at his November 2013 Board hearing that he had just started seeing a private physician for all of his service-connected conditions.  On remand, all available treatment records from this private physician should be obtained.

Pursuant to the Board's January 2017 remand, the Veteran underwent VA neck and back examinations by the same VA examiner in March 2017.  The Board's January 2017 remand instructions had specifically directed the VA examiner to address active and passive range of motion and to provide weight-bearing and nonweight-bearing information [pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)], and also to comment on any functional loss due to the Veteran's service-connected spine disabilities (including during flare-ups) which was to be expressed in degrees of additional range of motion loss, with an explanation provided if any opinion could not be made without resorting to speculation [pursuant to Mitchell v. Shinseki, 25 Vet. App. 32, 43-44 (2011)].

At the March 2017 VA neck and back examinations, the VA examiner provided range of motion measurements for the Veteran's cervical spine and thoracolumbar spine, but did not indicate whether active and passive range of motion were tested or whether the range of motion testing was conducted in both weight-bearing and nonweight-bearing positions.  In addition, the VA examiner did not express functional loss (including during flare-ups) in degrees of additional range of motion loss.  Furthermore, the VA examiner noted that it was not possible to make a finding regarding additional functional loss without resorting to mere speculation, solely because the Veteran was not being examined during a flare-up ("There is no conceptual or empirical basis for making such a determination without directly observing function under these [flare-up] conditions").  Finally, the VA examiner did not provide an opinion as to whether the Veteran had any physician-prescribed bed rest for any incapacitating episodes of his cervical spine or thoracolumbar spine intervertebral disc syndrome, despite the diagnosis of intervertebral disc syndrome being confirmed for both his cervical spine and thoracolumbar spine in an April 2017 addendum.

On remand, after all outstanding treatment records have been obtained, a new spine (neck and back) examination must be scheduled in order to correct all of the aforementioned deficiencies of the March 2017 VA examinations.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  At the new examination, if the VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare-up, then the examiner must "elicit relevant information as to the [V]eteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the [V]eteran's functional loss due to flares based on all the evidence of record, including the [V]eteran's lay information, or explain why [he or] she could not do so."  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  The VA examiner should also provide a specific finding regarding the presence of any ankylosis (either favorable or unfavorable) in the Veteran's cervical spine, and reconcile the findings of a May 2011 VA examination (which noted no range of motion in his cervical spine due to cervical fusion surgery) with the cervical spine range of motion findings subsequently noted at a February 2016 VA examination as well as the aforementioned March 2017 VA examination.

As a final matter, the Board notes that the General Rating Formula for Diseases and Injuries of the Spine provides that any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5237, Note (1).  On remand, in light of the evidence of record suggesting that the Veteran may be experiencing some degree of urinary incontinence, a genitourinary examination should be scheduled in order to determine whether the Veteran has had any bladder dysfunction during the period of claim that is associated with his service-connected thoracolumbar spine disability.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, including securing from him a VA Form 21-4142 (Authorization and Consent to Release Information to VA) for each identified provider, obtain all records of the Veteran's treatment for his claimed disabilities, to specifically include all available records of treatment for COPD in 2003, all records of private treatment for bronchitis in August 2006, and all records of private treatment for his cervical and thoracolumbar spine disabilities from the provider identified at the November 2013 Board hearing.

If any identified records cannot be obtained and it is determined that further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

2.  Obtain updated VA treatment records from April 2017 to the present.

3.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA respiratory examination in order to ascertain the nature and etiology of any lung disability diagnosed during the period of the current claim.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

After reviewing the claims file, the examiner should provide an opinion on the following questions:

(a)  Identify all valid diagnoses of lung disabilities present at any time since the pendency of the claim, to specifically include acute and chronic bronchitis, acute bronchospasm, COPD, chronic airway obstruction, and dyspnea.

(b)  For each lung disability that is diagnosed: Is it at least as likely as not (50 percent probability or greater) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service (to include his in-service treatment for bronchitis in June 1991 and July 1992 which is documented in his service treatment records, as well as his claimed exposure to oil well fires during his confirmed tour of duty in the Southwest Asia theater of operations)?

(c)  If the answer to (b) is NO for all diagnosed lung disabilities: Is it at least as likely as not (50 percent probability or greater) that examination findings or other evidence demonstrate that the Veteran's respiratory symptoms represent an undiagnosed illness (where signs or symptoms cannot be attributed to known medical diagnoses) or a medically unexplained chronic multisymptom illness related to the Veteran's service in the Southwest Asia theater of operations?

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide any requested opinion without resorting to speculation, then he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA spine (neck and back) examination in order to ascertain the severity of his cervical spine herniated nucleus pulposus, status post fusion surgery with residual scar with intervertebral disc syndrome, and his thoracolumbar strain with intervertebral disc syndrome.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail, including as follows:

(a)  The examiner should address active and passive range of motion and provide weight-bearing and nonweight-bearing information for the cervical and thoracolumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then he or she should clearly explain why that is so.

(b)  The examiner should ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups of his cervical spine and thoracolumbar spine disabilities.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  If the examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare-up, then the examiner must estimate the Veteran's functional loss due to flare-ups based on all of the evidence of record, including the relevant lay information provided by the Veteran.

(c)  The examiner should provide an opinion as to whether the Veteran has had any physician-prescribed bed rest for any incapacitating episodes of his cervical spine and/or thoracolumbar spine intervertebral disc syndrome during the appeal period (and if so, then the duration of such episodes should be specified).

(d)  The examiner should provide a specific finding regarding the presence of any ankylosis (either favorable or unfavorable) in the Veteran's cervical spine, and reconcile the findings of a May 2011 VA examination (which noted no range of motion in his cervical spine due to cervical fusion surgery) with the cervical spine range of motion findings subsequently noted at a February 2016 VA examination as well as the aforementioned March 2017 VA examination.

5.  After completing the development requested in items 1, 2, and 4, schedule the Veteran for a VA genitourinary examination in order to determine whether the Veteran has had any bladder dysfunction during the period of claim that is associated with his service-connected thoracolumbar spine disability.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  The examiner should provide a complete rationale for any opinion provided.

6.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for entitlement to service connection for a lung disability, to include bronchitis; entitlement to a higher rating for cervical spine herniated nucleus pulposus, status post fusion surgery with residual scar with intervertebral disc syndrome; and entitlement to a higher rating for thoracolumbar strain with intervertebral disc syndrome (and ensure that any bladder dysfunction during the period of claim that is associated with his service-connected thoracolumbar spine disability is rated accordingly).  If any benefit sought on appeal remains denied, in whole or in part, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

